SILBERMAN, Judge.
Jon C. Randall challenges the summary denial of his motion to correct illegal sentence. We affirm; however, we note that on the face of the record, a discrepancy exists between the oral pronouncement and the written sentence. The plea agreement and transcript indicate that Randall was convicted of two counts of attempted capital sexual battery, a first-degree felony. However, the judgment lists the offenses as two counts of attempted sexual battery, a second-degree felony. In the context of the entire plea and sentencing hearing, it appears that the discrepancy is the result of a scrivener’s error. Accordingly, the case is remanded for the trial court to correct the written sentencing documents to conform to the oral pronouncement. Williams v. State, 744 So.2d 1156 (Fla. 2d DCA 1999). Randall need not be present for the correction of the sentencing documents.
Affirmed with directions.
WHATLEY and NORTHCUTT, JJ., Concur.